


 
Raw Milk Exclusive Supply Agreement




by and among




Heilongjiang Feihe Kedong Feedlots Co., Limited and
Heilongjiang Feihe Gannan Feedlots Co., Limited
(collectively, as “Suppliers”)


and


Haerbin City Ruixinda Investment Company Ltd.
(as “Suppliers Equity Holder”)


and


Heilongjiang Feihe Dairy Co., Limited
(as “Receiver”)











 


September 30, 2011


 
 

--------------------------------------------------------------------------------

 


CONTENTS
Article I Definitions
2
Article II Obligation Transfer
2
Article III Obligations of Suppliers
2
Article IV Obligations of Receiver
3
Article V Responsibilities of Suppliers as Equity Holder
3
Article VI Liabilities for Breach of Agreement
3
ArticleVII Validity
4
Article VIII Miscellaneous
4






 
 

--------------------------------------------------------------------------------

 

RAW MILK EXCLUSIVE SUPPLY AGREEMENT


This Raw Milk Exclusive Supply Agreement (the “Agreement”) is entered into as of
September 30, 2011 by and among:


Heilongjiang Feihe Kedong Feedlots Co., Limited, a limited liability company
duly organized and existing under the Laws of the People’s Republic of China
(the “PRC” or “China”) with its registered address at Qingxiang Street, Kedong
town, Kedong country, Heilingjiang Province, and its register capital being
RMB76,520,000 (Capital contribution by Feihe is RMB74,620,000; Capital
contribution by Jinyan Ma is RMB1,900,000), its registration number is
230230100000170 and its legal representative is Jinyan Ma (“Feihe Kedong”);


Heilongjiang Feihe Gannan Feedlots Co., Limited, a limited liability company
duly organized and existing under the Laws of the PRC with its registered
address at Fanrong Street, Gannan country, Heilingjiang Province, and its
register capital being RMB38,000,000(Capital contribution by Feihe is
RMB36,100,000; Capital contribution by Jinyan Ma is RMB1,900,000), its
registration number is 230225100005848 and its legal representative is Jinyan Ma
(“Feihe Gannan”, and Feihe Kedong are hereinafter collectively referred to as
“Suppliers” or “Companies”);


Heilongjiang Feihe Dairy Co., Limited，a wholly foreign owned enterprise duly
organized and existing under the Laws of the PRC with the registered address at
Kedong County, Qiqihaer City, Heilongjiang Province, and its legal
representative is Leng Youbin (“Feihe” or “Receiver”);


Haerbin City Ruixinda Investment Company Ltd., a limited liability company duly
organized and existing under the Laws of the PRC, with its registered address at
Room B505, 3# Kegongmao, Yellow River Road, Nangang District, Haerbin,
registration number is 230100100046085(1-1) and its legal representative is
Shuxia Li (“Suppliers Equity Holder” or “Purchaser”).


Each of Suppliers, Receiver and Suppliers Equity Holder is referred to herein
individually as a “Party”, and collectively as the “Parties”.


RECITALS


WHEREAS, Suppliers, Receiver and Suppliers Equity Holder reached an Equity
Purchase Agreement on August 1, 2011.


WHEREAS, under the Equity Purchase Agreement and with the consent of Suppliers
and Receiver, Suppliers Equity Holder’s payment obligation (being
RMB734,505,724.57) is transferred to Suppliers.  Suppliers have the obligation
to provide raw milk valued at RMB122,417,620.76 to Receiver at the beginning of
each quarter for a period of 18 months (“Supplying Period”) immediately after
the Closing Date.


 
1

--------------------------------------------------------------------------------

 

 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained and other good and valuable consideration, the
adequacy of which is hereby acknowledged, the Parties hereby agree as follows:


ARTICLE I

DEFINITIONS



For purposes of this Agreement, the following terms shall have the meanings
specified in this Section 1.1:


“Equity Purchase Agreement” refers to the Equity Purchase Agreement entered into
by and among the Receiver, and Suppliers Equity Holder, the Suppliers on
August 1, 2011.


“Receiver” has the meaning ascribed to it in the Preamble.


“Suppliers” has the meaning ascribed to it in the Preamble.


“Suppliers Equity Holder” has the meaning ascribed to it in the Preamble.
 
“Supplying Period” has the meaning ascribed to it in the Recitals.


Capitalized terms used and not defined under this Agreement shall have the
meaning defined under the Equity Purchase Agreement.


“Suppliers” and “Receiver”, in the context of this Agreement, shall include
their own agents, heirs, approved legal assignees and a person gets legal
approval from those agents, heirs, approved legal assignees.


ARTICLE II

OBLIGATION TRANSFER



2.1           In accordance with the Equity Purchase Agreement and upon mutual
agreement among Suppliers and Receiver, Suppliers Equity Holder’s payment
obligation, being the amount of RMB734,505,724.57, shall be transferred to
Suppliers.


2.2           Suppliers shall have the obligation to provide raw milk valued at
RMB122,417,620.76 (for Feihe Gannan, raw milk valued at RMB72,066,908 per
quarter; for Feihe Kedong, raw milk valued at RMB50,350,712.76 per quarter) to
Receiver at the beginning of each quarter for a period of 18 months immediately
after the Closing Date.
 
ARTICLE III
OBLIGATIONS OF SUPPLIERS


3.1           Guarantee of Raw Milk Value.  Suppliers shall ensure that the
value of its quarterly productivity during the Supplying Period shall not be
below RMB122,417,620.76.  The value of raw milk should be adjusted based upon
monthly market price of raw milk and the floating price of raw milk quality in
the place of delivery.


 
2

--------------------------------------------------------------------------------

 




3.2           Exclusive Supply.  During the Supplying Period, Suppliers shall
not provide raw milk to any third party other than Receiver, unless they have
reached the target delivery of raw milk valued at RMB122,417,620.76 to
Receiver.  After Suppliers have fulfilled their raw milk supply obligation to
Receiver under this Agreement, Suppliers shall still have the obligation to
exclusively supply raw milk to Receiver so long as Receiver requires supply of
raw milk from Suppliers; the exclusive supply of raw milk by the Suppliers to
Receiver shall be at the then fair market price for an unlimited time period.
 
3.3           Raw Milk Quality Assurance.  Raw milk supplied by Suppliers to
Receiver should meet the standard of State and the standard provided by relevant
laws, regulations and normative documents (“Standard”), and Suppliers shall
provide inspection reports or certificates of approval from relevant national
functional departments.  Suppliers shall bear all responsibilities for the
quality of the supplied raw milk.


3.4           Expenses.  Suppliers shall bear its own expenses incurred in
connection with providing raw milk to Receiver, including the transportation
expenses.


ARTICLE IV
OBLIGATIONS OF RECEIVER


4.1           Receiver shall arrange raw milk tests within three days upon
receiving raw milk supplied by Suppliers.  In the event that the raw milk does
not meet the requirements of Receiver, Receiver shall notify Suppliers within
three days after Receiver have received the test results.  Suppliers shall
arrange adjustments or re-supply the same amount raw milk within three days
thereafter.


ARTICLE V
RESPONSIBILITIES OF SUPPLIERS AS EQUITY HOLDER


5.1           Procurement Obligation.  Suppliers Equity Holder shall take all
reasonable actions necessary to procure Suppliers to fulfill their respective
raw milk exclusive supplying obligations under this Agreement.


ARTICLE VI
LIABILITIES FOR BREACH OF AGREEMENT


6.1           If the supply of raw milk from Suppliers during the Supplying
Period valued below RMB 122,417,620.76, Suppliers shall pay cash to Receiver in
RMB for the shortfall.
 
 
 
3

--------------------------------------------------------------------------------

 




6.2           In the event that Suppliers failed to supply the raw milk in
accordance with Article 2.2, Feihe shall be entitled to charge on the Suppliers
a penalty of 5‰ of the amount unpaid on a daily basis.  This penalty shall not
affect the Sellers’ rights under the Assets Mortgage Agreement.


6.3           If the testing result from Receiver shows that the raw milk
Suppliers provided does not meet the requirements of Receiver, Receiver shall
have the right to return raw milk to Suppliers and to require Suppliers to renew
the supply; Suppliers shall have no right of objection.  Suppliers shall collect
the returned raw milk within 2 days from the notice of the Receiver.  Suppliers
shall compensate Receiver all expenses and losses incurred if Suppliers fail to
deliver the raw milk within the agreed period.


6.4           Suppliers shall bear all legal responsibilities for the quality of
raw milk supplied to Receiver, and shall compensate Receiver for all the losses
incurred by such quality issues.


ARTICLE VII
VALIDITY


This Agreement shall take effect on the date of execution.  This Agreement is an
attachment to the Equity Purchase Agreement, if the Equity Purchase Agreement
fails to be signed or is invalid, then this Agreement shall have no legal
validity from the very beginning.


ARTICLE VIII
MISCELLANEOUS


8.1           Transfer.  Suppliers shall not transfer any of their rights or
obligations under this Agreement to any other party.


8.2           Dispute Resolution.


(a)           Except as otherwise expressly provided herein, any dispute,
controversy or claim arising out of or in relation to this Agreement, including
the validity, invalidity, breach or termination thereof, shall be submitted to
Beijing Arbitration Commission in accordance with the Arbitration Administration
Procedures and the Arbitration Rules of Beijing Arbitration Commission in force
on the date when the notice of arbitration is submitted.  The arbitration panel
shall consist of three (3) arbitrators.  Suppliers and Receiver shall each
select one (1) arbitrator, and the third arbitrator shall be jointly selected by
Suppliers and Receiver through mutual agreement.  If no agreement is reached,
the third arbitrator shall be appointed by Beijing Arbitration Commission.  Each
arbitrator shall be impartial and independent of the Parties and shall have more
than ten (10) years’ legal practice experience.  The place of the arbitration
shall be in Beijing.  If a translator is needed during the arbitration
procedure, Parties shall appoint an impartial official translator that is
accepted by Beijing Arbitration Commission.  If Parties can not reach agreement
on the appointment of such official translator, Beijing Arbitration Commission
shall make such appointment.


 
4

--------------------------------------------------------------------------------

 


 
(b)           The arbitration award shall be final and binding on the Parties,
and the Parties agree to be bound thereby and to act accordingly.  The costs of
arbitration and the costs of enforcing the arbitral award (including witness
expenses, attorneys’ fees and the cost of the translator appointed in accordance
with Section 8.2(a) above) shall be borne by the losing party, unless otherwise
determined by the arbitral award.
 
(c)           When any dispute occurs and when any dispute is under arbitration,
except for the matters under dispute, the Parties shall continue to fulfill
their respective obligations (and shall be entitled to exercise their rights)
under this Agreement.
 
8.3           Applicable Law.  This Agreement shall be governed by and construed
in accordance with the Laws of the People’s Republic of China.


** REMAINDER OF PAGE INTENTIONALLY LEFT BLANK**


 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of September 30, 2011.
 
Supplier:
                   
Heilongjiang Feihe Kedong Feedlots Co., Limited
                    By:   /s/            
 
       

 
Supplier:
                 
Heilongjiang Feihe Gannan Feedlots Co., Limited
                    By:   /s/            
 
       

 
Receiver:
                 
Heilongjiang Feihe Dairy Co., Limited
                    By:   /s/            
 
       

 
Suppliers Equity Holder:
                 
Haerbin City Ruixinda Investment Company Ltd.
                    By:   /s/            
 
       

 